Citation Nr: 0709191	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include arthritis.

2.  Entitlement to service connection for a left knee 
disability, to include arthritis.

3.  Entitlement to service connection for a left elbow 
disability, to include arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from August 1978 
to October 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Houston, Texas, Regional Office 
(RO). 

The veteran was scheduled to appear at the RO for a hearing 
before a Veterans' Law Judge of the Board in November 2006.  
Prior to the hearing, however, the veteran contacted the RO 
and requested that his hearing be canceled.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  A right knee disability was not shown in service; 
arthritis of the right knee has not been shown; and any 
current right knee disability is unrelated to service or a 
disease or injury of service origin.

2.  A left knee disability was not shown in service; 
arthritis of the left knee has not been shown; and any 
current left knee disability is unrelated to service or a 
disease or injury of service origin.

3.  A left elbow disability was not shown in service; 
arthritis of the left elbow has not been shown; and any 
current left elbow disability is unrelated to service or a 
disease or injury of service origin.


CONCLUSIONS OF LAW

1.  A right knee disability, to include arthritis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  A left knee disability, to include arthritis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2006)..

3.  A left elbow disability, to include arthritis, not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2006)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre-adjudication VCAA notice by 
letter dated in August 2002.  The veteran was informed of the 
type of evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claims.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include timely 
notice as to the disability rating and effective date 
elements, as the claims of service connection are denied, 
there can be no possibility of any prejudice to the veteran 
with respect to any such defect

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records and post service medical records from Randolph Air 
Force Base Hospital, Brooke Army Hospital, and the VA Medical 
Center.  As there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran in developing the facts pertinent 
to the issues is required to comply with the duty to assist 
under the VCAA.  

It is noted further that the veteran was afforded a pertinent 
VA medical examination in November 2002 for the purpose of 
determining the nature and etiology of the disorders at 
issue.  The report of the VA examination has been associated 
with the claims file.  There is no indication that an 
additional examination would provide any more probative or 
relevant evidence than is already of record.  Further 
examination is not necessary for the proper adjudication of 
the veteran's claim.


Allegation 

The veteran alleges that he currently has the three disorders 
at issue, namely a right knee disability, a left knee 
disability, and a left elbow disability, and that all the 
disorders are related to diseases or injuries that he 
sustained during his period of active service.  He 
specifically alleges that he has arthritis, and that the 
physician who performed the November 2002 VA examination 
ignored the obvious visible deformities in his left elbow and 
his knees.  


Principles of Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of 
a nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  The provision of 38 C.F.R.§ 
3.310(a) was recently amended to conform with Allen, but 
since VA has been complying with Allen since the decision was 
issued in 1995, the amendment is not a liberalizing change in 
the law and does not otherwise change the application of the 
38 C.F.R. § 3.310.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Factual Background

As noted, the veteran served on active duty from August 1978 
to October 1999.  Service medical records are negative for 
any complaints, treatment, or diagnosis of a knee disability 
or a left elbow disability, to include arthritis.  Service 
medical records include the May 1999 report of the veteran's 
retirement medical examination that show that clinical 
evaluation of the veteran's upper extremities and lower 
extremities produced normal findings.  The veteran indicted 
in that report that he did not have then nor had he ever had 
a painful or "trick" shoulder or elbow, or a "trick" or 
locked knee.  

In November 1999, the veteran filed his initial post-service 
claim for service connection with VA.  In this initial claim, 
he did not include a knee disability or a left elbow 
disability.  

Post-service treatment records dated in September 2000 
document the veteran's complaints of a swollen left elbow of 
one month duration.  The veteran denied injury or trauma to 
the elbow.  It was described as not painful.  The provisional 
diagnoses were possible pseudogout versus olecranon bursitis 
of the left elbow.  Treatment records dated in October 2000 
reflect the veteran's complaints of a left elbow "mass" of 
3 months duration, and mild effusion of the left knee.  
Following examination, the assessments were bursitis and 
asymptomatic knee.  

In August 2002, the veteran filed the current claim for 
service connection for several disabilities, including a 
right knee disability, a left knee disability, and a left 
elbow disability.  

Pursuant to the development of his claim, in November 2002, 
the veteran underwent a "QTC" Medical Services VA 
examination.  The veteran reported that he had arthritis of 
the left elbow since 1999 and arthritis of the bilateral 
knees since June 1998.  He denied any functional impairment 
because of the left elbow, but stated he had functional 
impairment of the knees because he could not walk without 
great difficulty.  Examination of the left elbow showed a 
large pocket of fluid at the olecranon.  Range of motion was 
normal without pain but was accompanied by discomfort.  
Examination of the bilateral knees, including range of 
motion, produced normal findings.  Range of motion was not 
limited by pain, but was accompanied by crepitus and pain.  
Drawer and McMurray tests were both normal.  X-rays of the 
left elbow and bilateral knees produced normal findings.  The 
examiner's pertinent impressions were negative bilateral 
knees, and negative left elbow.  Following examination, the 
resulting pertinent diagnoses were left elbow bursitis and 
bilateral knee strain.  


Analysis 

The veteran has theorized that he has current arthritis of 
the left elbow and bilateral knees, and that the disorders at 
issue are directly related to his experiences in service.  

At the outset of this discussion, the Board notes that the 
veteran has not been shown to possess the medical background 
required to provide an opinion as to medical diagnoses or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).

Furthermore, the Board notes that arthritis has not been 
shown either in service, within the first post-service year, 
or on recent examination and x-rays.  As noted, x-rays of the 
left elbow and bilateral knees produced normal findings in 
November 2002.  Although the veteran was diagnosed with left 
elbow bursitis and bilateral knee strain at that time, the 
initial complaints regarding the elbows and knees are not 
documented in treatment records until September and October 
2000, almost one year following the veteran's separation from 
service, and at that time, the veteran reported symptoms of 
only one month duration in the elbow with no history of 
trauma and no prior history of knee problems.

In the absence of competent medical evidence that arthritis 
has developed in the elbows and/or knees, and in light of the 
normal x-ray findings in 2002, the Board finds that the 
preponderance of the evidence is granting service connection 
for arthritis of these joints.  

Furthermore, with respect to the diagnoses of elbow bursitis 
and bilateral knee strain, the Board concludes that the 
preponderance of the evidence is against finding that these 
disabilities are related to service.  As noted, there is no 
evidence of elbow or knee problems in service, and no medical 
evidence suggesting that these disabilities are related to 
service.

The Board has considered the possibility of obtaining a 
further medical opinion to clarify whether the bursitis or 
knee strain may be related to service.  However, under the 
circumstance of this case, there is no duty on the part of VA 
to obtain such an opinion.  As in Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the appellant has been advised of the 
need to submit competent medical evidence indicating that he 
has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The appellant has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  Thus, there is no competent evidence that 
"the disability or symptoms may be associated with the 
claimant's active military . . . service."   

The Board has considered the holding in Charles v. Principi, 
16 Vet. App. 370 (2002), wherein the Court held that VA was 
to provide a medical examination where the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge.  The Board 
finds the facts of this case to be distinguishable in that, 
with respect to the left bursitis, the first complaints and 
diagnosis of bursitis are noted in September 2000, and the 
veteran specifically reported that the symptoms that led the 
examiner to that diagnosis were of only a one-month duration.  
Similarly, knee complaints were first noted in October 2000, 
with no prior history indicated, and x-rays at that time were 
found to be negative.  As noted, service medical records 
reveal no complaints during service, normal examination at 
separation, and no report of symptoms in a medical history 
taken at separation.  In essence, the Board finds that there 
is no lay evidence of continuous symptoms since service that 
have been linked to the current diagnoses.  Consequently, the 
Board finds the facts of this case to be more akin to Wells, 
and VA has no further duty to obtain a clarifying medical 
opinion. 

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claims that either a right 
knee disability, a left knee disability, and/or a left elbow 
disability are related to service.  As the preponderance of 
the evidence is against the claims, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  




ORDER

Entitlement to service connection for a right knee 
disability, to include arthritis, is denied.

Entitlement to service connection for a left knee disability, 
to include arthritis, is denied.

Entitlement to service connection for a left elbow 
disability, to include arthritis, is denied.  




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


